       Case 2:19-cv-01951-GMN-EJY Document 37 Filed 06/25/20 Page 1 of 4


 1   CHRISTINA MUNDY-MAMER, ESQ.
     Nevada Bar No. 13181
 2   RENEE M. FINCH, ESQ.
     Nevada Bar No. 13118
     MESSNER REEVES LLP
 3   8945 W. Russell Road, Suite 300
     Las Vegas, Nevada 89148
 4   Telephone: (702) 363-5100
     Facsimile: (702) 363-5101
 5   E-mail: cmamer@messner.com
             rfinch@messner.com
 6
     DENNIS M. PRINCE, ESQ.
     Nevada Bar No. 5092
 7
     PRINCE LAW GROUP
     10801 W. Charleston Boulevard, Suite 560
 8
     Las Vegas, Nevada 89135
 9   Attorneys for Defendant,
     Anderson Financial Services, LLC
10

11                                UNITED STATES DISTRICT COURT

12                          DISTRICT OF NEVADA, SOUTHERN DIVISION

13    KATELYN WHITTEMORE, an individual,
                                                 Case No. 2:19-cv-01951-GMN-EJY
14                         Plaintiff,

15    vs.                                            STIPULATION AND ORDER
                                                     EXTENDING TIME TO RESPOND TO
      ANDREW “TOBY” MATHIS, an individual, PLAINTIFF’S MOTION TO FILE
16    CLINT COONS, an individual,                    SECOND AMENDED COMPLAINT
      MICHAEL       BOWMAN,         an   individual, [ECF NO. 34]
17    RAYMOND “KENNER” FRENCH, an
      individual,                                    (FIRST REQUEST)
18    ANDERSON BUSINESS ADVISORS, LLC., a
      Nevada limited liability Company,
      ANDERSON LAW GROUP, PLLC, a
19    Washington Limited Liability Company,
      ANDERSON LAW GROUP II, PLLC, a
20    Washington Professional Limited Liability
      Company,
21    THE ANDERSON LAW GROUP PLLC, A
      Washington Professional Limited Liability
22    Company,
      VAST WHOLESALE SOLUTIONS, LLC, a
      Washington Limited Liability Company,
23

24
                                          Page 1 of 4
25     DEFENDANT ANDERSON FINANCIAL SERVICES, LLC'S STIPULATION AND ORDER EXTENDING
      TIME TO RESPOND TO PLAINTIFF’S MOTION TO FILE SECOND AMENDED COMPLAINT [ECF NO.
                                             34]
26

27
       Case 2:19-cv-01951-GMN-EJY Document 37 Filed 06/25/20 Page 2 of 4


 1    ANDERSON FINANCIAL SERVICES, LLC,
      doing business as a foreign Washington limited-
 2    liability company;
      VAST SOLUTIONS GROUP, INC., a Nevada
      Corporation,
 3    VAST FINANCIAL SOLUTIONS, INC., a
      Nevada Domestic Corporation;
 4    ANDERSON REGISTERED AGENTS, A
      Nevada Domestic Corporation,
 5    ANDERSON LAW GROUP, PLLC, A
      Washington Registered Foreign Limited Liability
      Company with the State of Nevada,
 6    ANDERSON BUSINESS ADVISORS, LLC, A
      Nevada Limited Liability Company,
 7    GRAPHENE ADVISORS LLC, A Nevada
      Limited Liability Company,
 8    VAST CHESTER AVENUE SOLUTIONS LLC,
      A Washington Limited Liability Company,
      VAST BROWNE’S ADDITION SOULTIONS,
 9    LLC, A Washington Limited Liability Company,
      VAST FINANCIAL SOLUTIONS, LLC, A
10    Washington Limited Liability Company,
      VAST MORTGAGE SOLUTIONS, LLC, A
11    Washington Limited Liability Company,
      VAST FIR AVENUE SOLUTIONS, LLC, A
12    Washington Limited Liability Company,
      VAST OLD KENNEWICK SOLUTIONS, LLC,
      A Washington Limited Liability Company,
13    VAST PROPERTY SOLUTIONS, LLC, A
      Washington Limited Liability Company,
14    VAST WHOLESALE SOLUTIONS, LLC, A
      Washington Limited Liability Company,
15    VAST WEST ALBANY SOLUTIONS, LLC, A
      Washington Limited Liability Company,
      VAST SOLUTIONS GROUP, LLC, A
16    Washington Limited Liability Company,
      VAST HOLDINGS GROUP, LLC, doing
17    business as a Nevada limited-liability company;
      DOES 1-100, inclusive,
18
                            Defendants.
19

20
            The parties, by and through counsel of record, hereby stipulate and agree that Defendant will
21
     be granted an extension until July 1, 2020 to file and serve a response to Plaintiff’s Motion to File
22   Second Amended Complaint [ECF 34]. The Motion was filed on June 10, 2020 and Defendant’s
23   response is due on June 24, 2020.

24
                                          Page 2 of 4
25     DEFENDANT ANDERSON FINANCIAL SERVICES, LLC'S STIPULATION AND ORDER EXTENDING
      TIME TO RESPOND TO PLAINTIFF’S MOTION TO FILE SECOND AMENDED COMPLAINT [ECF NO.
                                             34]
26

27
       Case 2:19-cv-01951-GMN-EJY Document 37 Filed 06/25/20 Page 3 of 4


 1
           This request is made in good faith and not for the purpose of delay.
 2         DATED this 24th day of June 2020.
                                                        MESSNER REEVES LLP
 3
                                                        BY: /S/ CHRISTINA MUNDY-MAMER
 4
                                                        CHRISTINA MUNDY-MAMER, ESQ.
 5                                                      Nevada Bar No. 13181
                                                        RENEE M. FINCH, ESQ.
 6                                                      Nevada Bar No. 13118
                                                        8945 W. Russell Road, Suite 300
 7                                                      Las Vegas, Nevada 89148
                                                        Attorneys for Defendant,
                                                        Anderson Financial Services, LLC
 8
                                                        and
 9
                                                        PRINCE LAW GROUP
10
                                                        DENNIS M. PRINCE, ESQ.
                                                        Nevada Bar No. 5092
11                                                      10801 W. Charleston Boulevard, Suite 560
                                                        Las Vegas, Nevada 89135
12                                                      Attorneys for Defendant,
                                                        Anderson Financial Services, LLC
13

14   ///

15

16   ///

17

18   ///

19

20

21

22

23

24
                                          Page 3 of 4
25     DEFENDANT ANDERSON FINANCIAL SERVICES, LLC'S STIPULATION AND ORDER EXTENDING
      TIME TO RESPOND TO PLAINTIFF’S MOTION TO FILE SECOND AMENDED COMPLAINT [ECF NO.
                                             34]
26

27
       Case 2:19-cv-01951-GMN-EJY Document 37 Filed 06/25/20 Page 4 of 4


 1   DATED: June 24, 2020                          HKM EMPLOYMENT ATTORNEYS, LLP

 2                                                 BY: /S/ JENNY FOLEY, PH.D.
                                                   JENNY FOLEY, ESQ.
 3                                                 MARTA D. KURSHUMOVA, ESQ.
                                                   1785 EAST SAHARA, SUITE 300
                                                   LAS VEGAS, NEVADA 89104
 4                                                 TEL: (702) 805-8340
                                                   FAX: (702) 625-3893
 5                                                 Attorneys for Plaintiff

 6                                                 and

 7
                                                   MULLINS & TRENCHAK
 8
                                                   PHILIP J. TRENCHAK, ESQ.
                                                   VICTORIA MULLINS, ESQ.
 9                                                 1614 S. MARYLAND PARKWAY
                                                   LAS VEGAS, NV 89104
10                                                 Attorneys for Plaintiff

11

12
                                          ORDER
13

14         IT IS SO ORDERED this 25th day of June, 2020.

15
                                            ___________________________________
16                                          UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24
                                          Page 4 of 4
25     DEFENDANT ANDERSON FINANCIAL SERVICES, LLC'S STIPULATION AND ORDER EXTENDING
      TIME TO RESPOND TO PLAINTIFF’S MOTION TO FILE SECOND AMENDED COMPLAINT [ECF NO.
                                             34]
26

27
